The sole and entire question in this case is whether a suit for deficiency under section 48 (3 Comp. Stat., p. 3421), upon a bond, secured by a mortgage, must be instituted within six months from the date of the public sale or from the date of confirmation of the sale.
This question has been recently, definitely, settled by this court in Wooton v. Pollock, 119 N.J. Eq. 128, requiring a reversal of the judgment under review, with costs.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 14. *Page 87